DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2021/0063812).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ito et al. disclose (Figs. 4-5):

    PNG
    media_image1.png
    351
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    540
    media_image2.png
    Greyscale

Claim 1:	An optical substrate 200 comprising: 
a substrate 210
a light-transmitting layer 281 disposed at the substrate
a concave portion provided at the light-transmitting layer
a lens layer 282 disposed filling the concave portion
wherein the light-transmitting layer is constituted by a plurality of layered films including a first layered film 281L1, a second layered film 281L2 and a third layered film 281L3
the concave portion is formed by the plurality of layered films
the concave portion is provided across the second layered film and the third layered film without being provided across the first layered film
the first layered film is formed outside a forming region of the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
Claim 4:
wherein a shape of the concave portion is spherical (Figs. 4-5)
Claim 7:
a pixel electrode 220 disposed at the substrate
a wiring layer disposed between the substrate and the pixel electrode and including a transistor 240, wherein the light-transmitting layer and the lens layer are disposed between the pixel electrode and the wiring layer (Figs. 3-4)
Claim 8:	An electro-optical device 100 comprising: the optical substrate according to claim 1; a counter substrate 300 disposed facing the optical substrate; and an electro-optical layer 500 disposed between the optical substrate and the counter substrate (Fig. 2).
Claim 9:	An electronic apparatus comprising: the electro-optical device according to claim 8 (Figs. 15-17).
Claim 11:
wherein each of the plurality of layered films is a flat film, and the concave portion penetrates each of the plurality of layered films (Fig. 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2021/0063812) in view of Okayama (JP 2006-078782), provided in IDS.	
Claim 2:
	Ito does not explicitly disclose the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates.
	Okayama discloses the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates (at least Fig. 12; pars. [0029], [0048] and [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s device with the teaching of Okayama to have the light-transmitting layer constituted by the plurality of layered films having mutually different etching rates.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Claim 3:
	Ito does not explicitly disclose wherein the light-transmitting layer is constituted by the plurality of layered films having mutually different oxygen contents.
	Okayama discloses wherein the light-transmitting layer is constituted by the plurality of layered films (Fig. 12). Okayama further discloses the etching rate is controlled by setting the conditions relating to at least the type of material, density, etc. (par. [0029]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the light-transmitting layer constituted by the plurality of layered films having mutually different oxygen contents (i.e. different type of materials). 
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Claim 5:
	Ito discloses (Figs. 4-5) an optical substrate 200 comprising:
a substrate 210
a light-transmitting layer 281 disposed at the substrate, the light-transmitting layer is constituted by a plurality of layered films including a first layered film 281L1, a second layered film 281L2 and a third layered film 281L3, each of the layered film being light-transmitting
a concave portion provided at the light-transmitting layer
a lens layer 282 disposed filling the concave portion
the concave portion is formed by the plurality of layered films
the concave portion is provided across the second layered film and the third layered film without being provided across the first layered film
the first layered film is formed outside a forming region of the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not explicitly disclose the light-transmitting layer has an etching rate varying in a continuous manner.
	Okayama discloses the light-transmitting layer has an etching rate varying in a continuous manner (at least Fig. 12; pars. [0029], [0048] and [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s device with the teaching of Okayama to have the light-transmitting layer has an etching rate varying in a continuous manner.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Claim 6:	
	Ito discloses (Figs. 4-5) an optical substrate 200 comprising:
a substrate 210
a light-transmitting layer 281 disposed at the substrate, the light-transmitting layer is constituted by a plurality of layered films including a first layered film 281L1, a second layered film 281L2 and a third layered film 281L3
a concave portion provided at the light-transmitting layer
a lens layer 282 disposed filling the concave portion
the concave portion is formed by the plurality of layered films
the concave portion is provided across the second layered film and the third layered film without being provided across the first layered film
the first layered film is formed outside a forming region of the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not explicitly disclose the light-transmitting layer has different oxygen contents; wherein the light-transmitting layer has an oxygen content varying in a continuous manner.
	Okayama discloses the etching rate is controlled by setting the conditions relating to at least the type of material, density, etc. (par. [0029]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the layered films having different oxygen contents (i.e. different type of materials); wherein the light-transmitting layer has an oxygen content varying in a continuous manner.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot in view of new ground(s) of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871 

-- September 28, 2022